DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney George A. Coury on 05/11/2022.

The application has been amended as follows: 
                                                    In the Claims
3.	Cancel claim 21 from the application.
	In claim 16, line 13, after “not exceed a predetermined temperature” insert --wherein the upper heat treat fixture portion and the lower heat treat fixture portion move along a columnar track defined along the axis, the columnar track having a through-wall helical slot; and wherein a support structure is engaged with the helical slot to translate and rotate the upper and the lower heat treat fixture portions along the axis, the support structure comprises a collar assembly with a carrier that rides along an outer surface of the columnar track and a connecting arm that extends from the carrier through the 
through-wall helical slot-- before “.”

Allowable Subject Matter
4.	Claims 16-20 and 22-25 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: Lin et al. (US 8,437,628) which the closest art of record differs from the instant claimed invention by failing to teach and/or adequately suggest: a rotor hub heat treatment method by moving a upper heat treat fixture portion and a lower heat treat fixture portion along a columnar track having a through-wall helical slot toward each other to enclose a predetermined area of the rotor hub; and concurrently stress relieving the linear friction welds with the upper heat treat fixture portion and the lower heat treat fixture portion within the predetermined area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733 
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733